DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0009203 by Fulton (“Fulton”).

As to claim 1, Fulton discloses a display system (Fulton, display system 10, Figure 1), comprising: 
a display (Fulton, digital display device 18, Figure 1); and 
a display driver (Fulton, display control 20, Figure 1), wherein the display driver is configured to send a bit-plane to the display according to a display table ; 
wherein each row of the display table includes a sequence of bitplanes associated with one of a plurality of phase values (Fulton, In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
wherein each sequence of bitplanes includes a number of 1-values and a number of 0-values associated with a respective one of the plurality of phase values (Fulton, As shown in FIG. 3 in one arrangement in which brightness can be varied, particularly as used in known digital micro-mirror devices, the brightness of each pixel can be determined by summing the time its pixel mirror is in the `on` state and shades of gray can be obtained by modulating the mirrors with a binary pattern of on and off periods. In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
wherein, for each sequence of bitplanes where the number of 1-values is greater than one: 
the number of 1-values are distributed across the length of the sequence of bitplanes such that one or more groups of one or more 1-values are spaced apart from one another by one or more groups of one or more 0-values; As shown in figure 3 of Fulton, in pixel brightness bits 6-9, the 1-values (shaded regions) are spaced apart from one another by 0-values (white regions) over the update cycles.
wherein each of the one or more groups of one or more 1-values has approximately the same number of bitplanes and each of the one or more groups of one or more 0-values has approximately the same number of bitplanes. As shown in figure 3 of Fulton, in pixel brightness bits 7, 8, and 9, there are 1-values and 0-values alternating in the same numbers of bitplanes for each of the values for each of the brightness bits. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 5,185,602 by Bassetti et al. teaches a display system which generates grayscale image on a digital display with bits having brightness levels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691